—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Se-gal, J.), dated November 15, 1995, which, after a hearing, denied her petition for custody and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s finding that the best interests of the children would be served by the father having custody has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167, 173-174; Matter of Cotoia v Cotoia, 232 AD2d 411; Matter of Canazon v Canazon, 215 AD2d 652; Crum v Crum, 122 AD2d 771). The record, which includes a forensic evaluation by a psychologist, indicates that both the mother *291and the father had a history of alcohol or substance abuse but that the mother’s alcohol abuse, unlike the father’s, continued as of the date of the hearing (see, Matter of Duplessis v Duplessis, 131 AD2d 673). The Law Guardian and the psychologist recommended that the children be placed with the father because the mother’s behavior demonstrated that she was unable to care for her children. Therefore, the trial court properly denied the mother’s petition for custody.
The mother’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.